                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

STATE OF NEW YORK, CITY OF NEW YORK,
STATE OF CONNECTICUT, and STATE OF
VERMONT,
                       Plaintiffs,
            v.
UNITED STATES DEPARTMENT OF HOMELAND
SECURITY; CHAD F. WOLF, in his official capacity as
Acting Secretary of the United States Department of
Homeland Security; UNITED STATES CITIZENSHIP               CIVIL ACTION NO.
AND IMMIGRATION SERVICES; KENNETH T.                       19 Civ. 07777 (GBD)
CUCCINELLI II, in his official capacity as Senior
Official Performing the Duties of Director of the United
States Citizenship and Immigration Services and of the
Deputy Secretary of United States Department of
Homeland Security; and UNITED STATES OF
AMERICA,
                       Defendants.

MAKE THE ROAD NEW YORK, AFRICAN
SERVICES COMMITTEE, ASIAN AMERICAN
FEDERATION, CATHOLIC CHARITIES
COMMUNITY SERVICES, and CATHOLIC LEGAL
IMMIGRATION NETWORK, INC.,
                      Plaintiffs,
           v.
KEN CUCCINELLI, in his purported official capacity as
Senior Official Performing the Duties of the Director,     CIVIL ACTION NO.
United States Citizenship and Immigration Services;        19 Civ. 07993 (GBD)
UNITED STATES CITIZENSHIP & IMMIGRATION
SERVICES; CHAD F. WOLF, in his purported official
capacity as Acting Secretary of Homeland Security; and
UNITED STATES DEPARTMENT OF HOMELAND
SECURITY,
                     Defendants.



       NOTICE AND [PROPOSED] ORDER FOR WITHDRAWAL OF COUNSEL
       PLEASE TAKE NOTICE that, upon the annexed declaration of Robert J. O’Loughlin and

subject to the approval of the Court, Robert J. O’Loughlin hereby withdraws as counsel for

Plaintiffs Make the Road New York, African Services Committee, Asian American Federation,

Catholic Charities Community Services, and Catholic Legal Immigration Network, Inc.

(“Organizational Plaintiffs”) and shall be removed from the Case Management/Electronic Case

Files (CM/ECF) notification list in the above-captioned matter. Paul, Weiss, Rifkind, Wharton &

Garrison LLP will continue to represent Organizational Plaintiffs in this proceeding.

Dated: New York, New York
       May 21, 2021
                                     PAUL, WEISS, RIFKIND, WHARTON &
                                      GARRISON LLP


                                     By:       /s/ Robert J. O’Loughlin
                                             Robert J. O’Loughlin
                                     1285 Avenue of the Americas
                                     New York, New York 10019-6064
                                     (212) 373-3000
                                     roloughlin@paulweiss.com
SO ORDERED:




2QD7:DQJ                
860-
